EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jihwang Yeo on 8 February 2022.
The application has been amended as follows:
1. (Currently Amended) A light detection and ranging (LIDAR) system comprising: 
a transmitter configured to transmit an optical signal that is output from a laser and modulated based on a modulating signal; 
a receiver configured to receive a returned optical signal in response to transmitting the optical signal; 
a processor configured to: 
produce a first optical signal based on the returned optical signal and a first version of the modulating signal;
produce a second optical signal based on the returned optical signal and a second version of the modulating signal; 
generate a digital signal based on the first optical signal and the second optical signal; determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal; 

segment the first object and the second object based on the distinction between the first and second objects such that a vehicle is controlled based on the Doppler frequency shift. 
2. (Original) The LIDAR system according to claim 1, wherein the processor is further configured to operate the vehicle based on the Doppler frequency shift.
3. (Previously Presented) The LIDAR system according to claim 1, further comprising an optical or optical hybrid mixer configured to: 
mix, during a first time interval, the returned optical signal with a first reference optical signal that is modulated based on the first version of the modulating signal, to produce the first optical signal; and 
mix, during a second time interval, the returned optical signal with a second reference optical signal that is modulated based the second version of the modulating signal, to produce the second optical signal.
4. (Original) The LIDAR system according to claim 3, wherein the second time interval is non-overlapping with the first time interval.
5. (Original) The LIDAR system according to claim 4, wherein the first time interval and the second time interval occur an equal number of times randomly during a processing time interval.
6. (Original) The LIDAR system according to claim 3, wherein the first time interval and the second time interval alternate an equal number of times during a processing time interval.

8. (Original) The LIDAR system according to claim 1, wherein the transmitted optical signal is a phase-encoded optical signal.
9. (Original) The LIDAR system according to claim 1, wherein the transmitted optical signal is an up and down chirped optical signal.
10. (Original) The LIDAR system according to claim 3, wherein the processor is configured to:
detect the first optical signal during the first time interval to produce a first electrical signal; and 
detect the second optical signal during the second time interval to produce a second electrical signal.
11. (Original) The LIDAR system according to claim 10, wherein in generating the digital signal, the processor is configured to generate the digital signal by using a digitized sample of one of the first electrical signal and the second electrical signal as a real part of the digital signal and a digitized sample of a different one of the first electrical signal and the second electrical signal as an imaginary part of the digital signal.
12. (Original) The LIDAR system according to claim 1, wherein the processor is configured to determine the Doppler frequency shift of the returned optical signal based on a Fourier transform of the digital signal.
13. (Original) The LIDAR system according to claim 1, wherein
the first version of the modulating signal is an in-phase version of the modulating signal, and

14. (Currently Amended) An autonomous vehicle control system comprising one or more processors, wherein the one or more processors are configured to:
cause a transmitter to transmit an optical signal that is output from a laser and modulated based on a modulating signal;
cause a receiver to receive a returned optical signal in response to transmitting the optical signal;
produce a first optical signal based on the returned optical signal and a first version of the modulating signal;
produce a second optical signal based on the returned optical signal and a second version of the modulating signal;
generate a digital signal based on the first optical signal and the second optical signal;
determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal;
based on the Doppler frequency shift, determine a distinction between a first object and a second object; and
control a vehicle based on the Doppler frequency shift to segment the first and second objects on the distinction between the first and second objects. 
15. (Previously Presented) The autonomous vehicle control system according to claim 14, wherein the processor is further configured to cause an optical or optical hybrid mixer to:

mix, during a second time interval, the returned optical signal with a second reference optical signal that is modulated based the second version of the modulating signal, to produce the second optical signal.
16. (Original) The autonomous vehicle control system according to claim 14, wherein the modulating signal is a digital signal.
17. (Original) The autonomous vehicle control system according to claim 14, wherein the transmitted optical signal is a phase-encoded optical signal.
18. (Original) The autonomous vehicle control system according to claim 14, wherein the transmitted optical signal is an up and down chirped optical signal.
19. (Original) The autonomous vehicle control system according to claim 14, wherein
the first version of the modulating signal is an in-phase version of the modulating signal, and
the second version of the modulating signal is a quadrature version of the modulating signal representing a quadrature local oscillator signal.
20. (Currently Amended) [[A]] An autonomous vehicle, comprising: 
a light detection and ranging (LIDAR) system including: 
a transmitter configured to transmit an optical signal that is output from a laser and modulated based on a modulating signal; 
a receiver configured to receive a returned optical signal in response to transmitting the optical signal; 

produce a first optical signal based on the returned optical signal and a first version of the modulating signal, 
produce a second optical signal based on the returned optical signal and a second version of the modulating signal, 
generate a digital signal based on the first optical signal and the second optical signal, and 
determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal; 
at least one of a steering system or a braking system; and 
a vehicle controller comprising one or more processors configured to control operation of the at least one of the steering system or the braking system based on the Doppler frequency shift.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.   Claims 1, 14, and 20 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Smith et al. US 2015/0177379 (A1) teaches laser radar systems that include a pentaprism configured to scan a measurement beam with respect to a target surface.  A focusing optical assembly includes a corner cube that is used to adjust measurement beam focus.  Target distance is estimated based on heterodyne frequencies between a return beam and a local oscillator beam.  The local oscillator beam is configured to propagate to and from the focusing optical assembly before mixing with the return beam.  In some examples, heterodyne frequencies are 
In regarding to independent claims 1, 14, and 20, Smith taken either individually or in combination with other prior art of record fails to teach or render obvious a Lidar system and an autonomous vehicle with a processor configured to a processor configured to: produce a first optical signal based on the returned optical signal and a first version of the modulating signal; produce a second optical signal based on the returned optical signal and a second version of the modulating signal; generate a digital signal based on the first optical signal and the second optical signal; determine a Doppler frequency shift of the returned optical signal based, at least in part, on the digital signal; based on the Doppler frequency shift, determine a distinction between a first object and a second object; and segment the first object and the second object based on the distinction between the first and second objects such that a vehicle is controlled based on the Doppler frequency shift.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667